Citation Nr: 0113545	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
September 1964 and from August 1972 to January 1975.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Seattle Regional Office (RO) which denied 
secondary service connection for degenerative disc disease of 
the lumbar spine.


FINDING OF FACT

The record contains competent medical evidence of a link 
between the veteran's lumbar spine disability and his 
service-connected right knee disability.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
certain manifestations of his lumbar spine disability are 
linked to his service-connected right knee disability.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran suffered a right knee injury during service.  

By November 1975 rating decision, he was granted service 
connection for chronic synovitis of the right knee, effective 
January 31, 1975.

In March 1997, the veteran suffered an on-the-job low back 
injury.  

In July 1997, he underwent a magnetic resonance imaging (MRI) 
of the lumbar spine which showed mild disc space narrowing 
and mild diffuse bulging of the disc annulus at L2-3.  There 
was also mild congenital spinal stenosis.  At L3-4, there was 
mild diffuse bulging of the disc annulus.  There was also 
mild congenital spinal stenosis and moderate degenerative 
joint disease (DJD) in the facet joints.  At L4-5, there was 
severe DJD in the facet joints and slight degenerative 
anterolisthesis of L4 on L5.  There was moderate central 
canal stenosis with degenerative changes exacerbating 
congenital spinal stenosis.  At L5-S1, a moderately large 
left posterolateral disc herniation was present.  

Later that month, he underwent an L4-5 disk excision and 
laminectomy.  The postoperative report indicated that some of 
the veteran's low back pain was relieved by the above 
procedures.

On October 1997 VA medical examination, the veteran recounted 
the events leading to his March 1997 back injury.  While 
working in a lumber yard and carrying wood, he developed a 
sharp pain in the right knee that radiated to his hip.  He 
developed low back pain following that injury.  The examiner 
diagnosed congenital spinal stenosis in the lumbar region, 
DJD in the mid and lower lumbar spine, moderate diffuse disc 
bulge at L4-, moderate left lateral disc protrusion at L4-5, 
and disc protrusion at L5-S1.  The examiner opined that the 
veteran's back injury was not the result of his right knee 
disability.

In April 1999, he underwent additional VA medical examination 
of the spine.  After taking into account the history of the 
veteran's initial back injury in 1997 and a thorough 
examination, the examiner diagnosed congenital spinal 
stenosis of the lumbar spine, status post laminectomy, and 
lumbar spine DJD with grade one degenerative anterolisthesis.  
The examiner opined that the veteran's low back disability 
had congenital antecedents as well as an acquired lumbar 
spine condition unrelated to the right knee disability.  
However, the examiner stated that increased manifestations 
were proximately due to the service-connected right knee 
disability.

In November 1999, the veteran testified at a hearing at the 
RO that he was turned down for worker's compensation for his 
back because of the pre-existing knee condition.  He stated 
that he was prescribed morphine for his pain and that surgery 
improved the condition of his back.  However, he stated that 
he still takes pain medication for his back disability.

R. Schreoter, M.D., stated in December 1999 that the 
veteran's right knee disability was instrumental in causing 
the ensuing "back problem."

A third VA medical examination was conducted in May 2000.  
After taking a thorough history from the veteran regarding 
his low back injury and symptomatology and reviewing the 
claims file, the examiner diagnosed arthritis of the spine 
and chronic pain syndrome.  X-ray studies of the lumbar spine 
showed mild disc space narrowing with small endplate 
osteophytes.  Degenerative joint and disc disease were seen 
at multiple levels with congenital narrowing of the lower 
lumbar canal.  The examiner opined that this was the cause of 
his back pain.  The examiner stated that, "[there was] no 
reason to blame any of his back symptoms on his right knee."

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability; the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The Board concludes that although this claim was decided by 
the RO before enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the appellant under that 
statute.  As set forth in more detail below, all relevant 
facts have been adequately developed by the RO.  Given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating her claim.  He was afforded three VA 
examinations, provided a personal hearing at his request, and 
notified of the reasons and bases of the RO decision by 
statement of the case and two supplementary statements of the 
case.  In addition, by letter dated in January 2001, he was 
notified of his rights under VCAA and asked to submit 
additional evidence.  As of April 2001, he did not respond.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of her claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).

The Board notes that the veteran did not submit paperwork 
relating to his worker's compensation claim as he stated he 
would during his November 1999 personal hearing.  As the 
decision in this case is not adverse to the veteran, that 
information is not material.  Moreover, the veteran is not 
prejudiced by the absence of that material in the claims 
file.  Id.

The medical opinion of record is inconsistent with respect to 
the etiology of the veteran's low back disability.  The April 
1999 VA examination included a medical opinion to the effect 
that increased manifestations of his low back symptomatology 
were proximately due to the service-connected right knee 
disability.  The December 1999 letter from his private 
physician reflected an opinion that his low back disability 
was related to his service-connected right knee disability.  
The October 1997 and May 2000 VA medical examinations 
contained contradictory opinions.

The veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Moreover, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In the instant case, the preponderance of the 
evidence certainly does not weigh against the veteran.  This 
is a case where there is an approximate balance of positive 
and negative evidence.  Thus, the Board must conclude that 
the veteran's low back disability is linked to his service-
connected right knee disability.  VCAA (to be codified as 
amended at 38 U.S.C. § 5107); see also 38 C.F.R. § 3.310(a).  
However, some of the veteran's low back symptomatology was 
said to be of a congenital nature.  Thus, because one of the 
positive opinions, namely that provided in the April 1999 VA 
examination report, stated that only increased manifestations 
of the veteran's low back disability were proximately due to 
the service-connected right knee disability, he is only 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen, 7 Vet. App. at 448.

	
ORDER

Service connection is granted for the incremental increase in 
low back disability attributable to his service-connected 
right knee disability, subject to the law and regulations 
governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

